Case 7:19-mj-01115 Document 1 Filed on 05/16/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

UNITED STATES OF AMERICA |
V. CRIMINAL COMPLAINT

Facundo Gregorio-Gonzalez

Case Number: M-19- ///5 -M

IAE YOB: 1975
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 14, 2019 in Starr County, in

the Southern District of Texas
(Track Statutory Language of Offense)
being then and theré an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter

was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title , 8 United States Code, Section(s) 1326 (Felony)
I further state that 1 am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

 

Facundo Gregorio-Gonzalez was encountered by Border Patrol Agents near Roma, Texas on May 14, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 14, 2019, near Roma, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on January 7, 2019 through Brownsville, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On December 18, 2018, the defendant was convicted of 8 USC 1326, Illegal Reentry and sentenced to time served.

Peproved by HSA: SDIPIAZZA sluliq &:am

AQi Puna.

 

 

 

Continued on the attached sheet and made a part of this complaint: [_]ves [ x|No
C22
Sworn to before me and subscribed in my presence, Signature of Complainant
May 16, 2019 — S'c2 Ya.A. Claudia Garcia Border Patrol Agent
¥
Juan F. Alanis , U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer Signature of Judicial Officer
